Upon full consideration of the majority opinion I find myself in the unhappy role of dissenter.
[1] Relator seeks authority to purchase three intrastate bridges across the Missouri River with funds arising from bonds authorized by an amendment to the Constitution of Missouri adopted November 6, 1928, now Section 44a of Article IV of the Constitution. No such authority expressly appearing in this amendment the majority opinion undertakes to supply it by implication.
The section immediately preceding declares that "the General Assembly shall have no power to contract or to authorize the contracting of any debt or liability on behalf of the State, or to issue bonds or *Page 333 
other evidences of indebtedness thereof," except as therein stated. Section 44a presents an additional exception and specification of indebtedness. Like the exceptions in the preceding section it extends and at the same time delimits the legislative power to create indebtedness and should be construed neither liberally nor strictly but just as written. Its first paragraph authorizes the incurring of this additional indebtedness for three purposes only, to-wit, "locating, establishing, acquiring, constructing, widening and improving hard-surfaced public highways in the State and in each county thereof, and of acquiring materials therefor and for the purpose of locating and constructing bridges across the rivers and waters of the State and of participating in the construction of toll-free, interstate bridges." Highways, intrastate bridges and interstate bridges are thus treated in the amendment itself as distinct purposes, and the only one pertinent to this case is the purpose of "locating and constructing bridges across the rivers and waters of the State."
The majority opinion in effect arbitrarily substitutes the wordproviding for the word constructing where the latter appears in the part of the amendment last above quoted, and then treats the clause, thus amplified by substitution, as including authority for either "constructing new bridges" or "purchasing existing bridges" — a transplanting operation I dare say hitherto untried in the interpretation of constitutions.
The third paragraph of Section 44a provides that proceeds of the sale of the seventy-five million dollars of additional bonds authorized by the amendment shall be expended under the direction and supervision of the state highway commission for the following purposes:
"To complete and widen or otherwise improve the state system of primary and secondary highways as designated and laid out under existing law; to reimburse the various counties and political or civil subdivisions (including road districts) of the State for money expended by them in the construction or acquisition of roads and bridge; now or hereafter taken over by the State as permanent parts of the state highway system to the extent of the value to the State of such roads and bridges at the time taken over, not exceeding in any case the amount expended by such counties or subdivisions in the construction or acquisition of such roads and bridges; to construct other state highways and bridges, and to widen or otherwise improve existing state highways and bridges in the congested traffic areas adjacent to the cities of St. Louis and Kansas City; to locate, establish, acquire and construct supplementary state highways and bridges, as hereinafter provided, in each county of the State, in addition to those state highways and bridges designated and laid out under existing law, and to acquire materials therefor." *Page 334 
[2] The majority opinion lays great emphasis on the wordcomplete as used in the first clause of the paragraph last above quoted. As said by MR. CHIEF JUSTICE MARSHALL in Gibbon v. Ogdon, 9 Wheat. 1, the framers of the Constitution and the people who adopted it "must be understood to have employed words in their natural sense, and to have intended what they have said." [See, also, 6 R.C.L. p. 52, sec. 47.] The natural and ordinary meaning of the word complete is, "brought to and end or to a final or intended condition." [Webster's New International Dictionary.] It does not imply a grant of new powers, but rather the continued exercise of old ones in the manner and along the lines already commenced. Such usage and meaning are in absolute harmony with the entire amendment. The purpose therein declared "of locating and constructing bridges across the rivers and waters of the State" is not only adequate to effectuate "the completion of the state highway system." It is obviously declarative of a general policy of "locating and constructing" such bridges by the State, which is inconsistent with the idea of a general power vested in any state agency to purchase or make reimbursement for bridges already located and constructed.
[3] Where reimbursement is allowed it is clearly confined to "counties and political or civil subdivisions (including road districts) of the State," as indicated in the second clause of the above quoted third paragraph of this amendment. The General Assembly had previously spoken in no uncertain terms on this subject by providing in what is now Section 8139, Revised Statutes 1929 that the State Highway Commission should not "reimburse any county or other organization, or person" for bridges or parts of bridges over navigable streams. Had it been the intention of the framers of this constitutional amendment that the State Highway Commission should be empowered to make such reimbursements to persons or organizations other than counties and political or civil subdivisions of the State then surely in the light of this existing legislation such intention would have been plainly expressed in the amendment. If the power to reimburse for bridges built and subsequently taken over by the State Highway Commission is so hedged about in the amendment, certainly the power to purchase bridges, which is not even mentioned in the amendment, should not be implied. That a power is sometimes, or even generally, desirable is no excuse for lending judicial sanction to its exercise when, as here, it is clearly withheld by clear limitations of the fundamental law.
[4] Purchase of the bridge at Jefferson City is specially urged under the allegation in relator's petition (admittedly without application to the other bridges in question) that in 1923, after the passage of the Centennial Road Law, "a highway commencing at Rolla, running *Page 335 
north and west through Jefferson City, crossing the Missouri River on the toll bridge, thence running north and west through Jefferson City, crossing the Missouri River on the toll bridge, thence running north through Columbia to Moberly, was designated as a part of the 1500 miles of higher type roads, provided for in the Centennial Road Law and commonly known as the primary highway system." This bridge was then and still is privately owned property, operated under the toll-bridge laws of this State, and is no part of "the state system of primary and secondary highways as designated and laid out under existing law" for thecompletion of which the proceeds of bonds may be used under the provisions of this constitutional amendment. Such highways undoubtedly may be completed out of these funds, to the extent that bridges are necessary to accomplish that purpose, by "locating and constructing bridges across the rivers and waters of the State," but not otherwise.
[5] The majority opinion also apparently relies upon the words "acquisition of roads and bridges" appearing in the second clause of the above quoted paragraph. Their use refutes rather than sustains the position taken in the opinion because it shows that the framers of the amendment had in mind the broader meaning of the word acquisition and consciously used it in the second and last clauses of this paragraph, neither of which is applicable to the bridges here in question, but limited the powers conferred in the remaining clauses by entirely omitting it therefrom. This omission from such a detailed piece of legislation is highly significant. It must have been intentional on the part of those who framed and adopted this amendment to the Constitution. Doubtless for reasons appearing good and sufficient to them the amendment was so framed, and we should not judicially sanction the exercise of a power which they have plainly withheld.
As a background for the foregoing and other cited provisions of the amendment which are equally inept, the majority opinion asserts that earlier in the course of highway legislation a dispute arose between the larger cities and the rural districts over a division of "the spoils," and that the larger cities and rural districts subsequently "got together" and agreed "to turn the state highway commission loose" with ample funds and ample authority for the purpose of completing a system of good roads as speedily as possible. Whether such assertions rest on mere legislative rumor or on historical facts they have no place in a judicial determination of the meaning of this amendment. The existence of this carefully drawn constitutional amendment with its manifold provisions and safe-guards is most convincing proof that the State Highway Commission was not "turned loose" to accomplish the purpose mentioned. Even if these assertions pertain to extrinsic circumstances such as in some instances can properly *Page 336 
be invoked, yet there is no cause to invoke them for the reason that the amendment itself is unambiguous. [Cooley's Const. Law (8 Ed.) p. 141; 12 C.J. p. 704, n. 2.]
We find very few cases holding that "the general power to `construct' includes the power to `purchase.'" Chief among them are the three from other jurisdiction cited in the opinion, and even they involve the construction of statutes and municipal ordinances under circumstances in no wise analogous to those here presented. The words construct and purchase are not synonyms and none of the lexicographers or law writers so hold.
The majority opinion also cites section 8111, Revised Statutes 1929, particularly the second subdivision thereof, as indicative of legislative construction in harmony with the position taken in the opinion. It will be observed at once that this section empowers the highway commission to purchase, lease or condemnlands and not bridges. Its second subdivision does not even purport to empower the state highway commission to acquirebridges. It merely indicates one of the purposes for whichlands may be purchased, leased or condemned, to-wit, "acquiring bridges . . . over navigable streams, at such places as the State Highway Commission shall have authority to construct, acquire or contribute to the cost of construction of any bridge." At the time this provision was enacted what is now Section, 8139. Revised Statutes 1929, was also in force enabling the State Highway Commission to acquire certain bridges across navigable streams "in good repair which may be tendered free and without consideration to the State Highway Commission." The language above quoted from the later statute, section 8111, was obviously used in contemplation of such contingencies as might arise under Section 8139.
From the foregoing and what has previously been said with regard to Section 8139, which was re-enacted in the same form at the revising session in 1929, it is apparent that legislative interpretation of this constitutional amendment is opposed to the position taken in the majority opinion.
It would doubtless be a great convenience and saving to the traveling public using the three bridges here in question if they could immediately become toll-free properties of the State, and it may well be, as suggested by relator and reiterated in the majority opinion, that the purchase of these bridges would result in a great saving of state road funds. But, however, desirable the particular ends here sought may be, it is not within the province of this court to confer powers or to approve the assumption of any power that is beyond limits expressly set by the constitution.
For the reasons hereinabove stated I respectfully dissent.Gantt and Frank, JJ., concur. *Page 337